United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-2291
                                ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Northern District of Iowa.
Chad Joseph Quinn,                         *
                                           *            [PUBLISHED]
             Appellant.                    *

                                ________________

                                Submitted: February 11, 2004
                                    Filed: February 19, 2004
                                ________________

Before MORRIS SHEPPARD ARNOLD, HANSEN, and RILEY, Circuit Judges.
                       ________________

PER CURIAM.

       Without a plea agreement, Chad Joseph Quinn pleaded guilty to possessing
cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and being an
unlawful user of controlled substances in possession of eight firearms, in violation
of 18 U.S.C. § 922(g)(3). At sentencing, he argued that the base offense level for his
firearm conviction should be decreased from level fourteen to level six under U.S.
Sentencing Guidelines Manual (USSG) § 2K2.1(b)(2) because he had possessed all
of the firearms solely for lawful sporting or collection purposes. After rejecting this
argument, the district court1 sentenced Quinn to sixty months in prison and three
years of supervised release. He appeals.

       The undisputed facts are as follows. During a traffic stop, a police officer
patted down Quinn and found cocaine and marijuana in his pockets. Police obtained
a warrant to search Quinn’s residence. In the garage, they found a .45-caliber Colt
pistol, a 6.5-millimeter Beretta rifle, a 7.62-millimeter Norinco rifle, a loaded .45-
caliber Para Ordinance pistol, a .22-caliber Arminius revolver, a .32-caliber Colt
pistol, and ammunition. Also in the garage, police recovered roach clips, a mirror
with drug residue, scales, pills, marijuana, cocaine, and other drug paraphernalia.
Inside the residence, in Quinn's office, police found a 12-gauge Winchester shotgun,
a 12-gauge Harrington and Richardson shotgun, and ammunition.

        Quinn conceded at sentencing that the base offense level for his firearm
conviction should be enhanced by four levels under USSG § 2K2.1(b)(5) because he
“possessed any firearm or ammunition in connection with another felony offense,”
i.e., a drug felony. This concession defeats his argument that the base offense level
for his firearm conviction should be decreased by eight levels under USSG
§ 2K2.1(b)(2) because he “possessed all ammunition and firearms solely for lawful
sporting purposes or collection.” The two provisions are mutually exclusive:
because Quinn possessed any of the firearms in connection with another felony, he
did not possess all of the firearms solely for lawful sporting or collection purposes.
See United States v. Ellis, 241 F.3d 1096, 1101 (9th Cir. 2001) (“Once the district
court concluded that Ellis possessed the rifle ‘in connection with’ the commission of
a felony, it would have been difficult, if not impossible, for the court to find that the
rifle was kept solely for sporting purposes or collection.”). Since it was Quinn’s
burden to prove that he possessed all of the firearms for lawful sporting or collection


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                           2
purposes, we conclude that the district court did not clearly err by declining to reduce
his base offense level under USSG § 2K2.1(b)(2). See United States v. Truelson, 169
F.3d 1173, 1174 (8th Cir. 1999) (burden of proof and standard of review).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           3